Citation Nr: 0705697	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-44 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a lung disability 
claimed as due to asbestos exposure.

2.  Entitlement to service connection for bipolar disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sympathetic nerve dystrophy of the right upper extremity, 
chronic pain syndrome, back disability, and neck disability.

4.  Entitlement to service connection for bilateral leg 
disability, with loss of movement and feeling.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and R.L.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982, and had subsequent service in the reserves from 
January 1982 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2004, a statement of the case was issued 
in October 2004, and a substantive appeal was received in 
December 2004.  The veteran testified at a hearing before the 
Board in April 2006.


FINDINGS OF FACT

1.  In April 19, 2006, prior to the promulgation of a 
decision in the appeal, the veteran withdrew the appeal of 
the issues of entitlement to service connection for a lung 
disability and bipolar disorder.  

2.  In an April 1992 rating decision, service connection for 
sympathetic nerve dystrophy, right upper extremity, was 
denied; the veteran did not file a notice of disagreement.  

3.  In a December 1997 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for 
sympathetic nerve dystrophy, claimed as back and neck 
disabilities; the veteran did not file a notice of 
disagreement.

4.  In a May 2002 rating decision, the RO determined that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for sympathetic nerve 
dystrophy, right upper extremity, and denied entitlement to 
service connection for chronic pain syndrome and back 
disability; the veteran did not file a notice of 
disagreement.

5.  In June 2003, the veteran filed a request to reopen his 
claims of service connection for sympathetic nerve dystrophy, 
chronic pain syndrome, back disability, and neck disability. 

6.  Additional evidence received since the RO's December 1997 
and May 2002 decisions is new to the record, but does not 
relate to an unestablished fact necessary to substantiate the 
merits of the sympathetic nerve dystrophy, chronic pain 
syndrome, back disability, and neck disability claims, and 
does not raise a reasonable possibility of substantiating the 
claims. 

7.  Any bilateral leg injury sustained in service was acute 
in nature and resolved without leaving residual disability.  

8.  Any PTSD is not related to the veteran's active duty 
service. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to service 
connection for a lung disability, and entitlement to service 
connection for bipolar disorder.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The April 1992, December 1997, and May 2002 RO decisions 
are final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has not been received since the 
December 1997 and May 2002 RO determinations, and the claims 
of service connection for sympathetic nerve dystrophy, 
chronic fatigue syndrome, back disability, and neck 
disability, are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

4.  Bilateral leg disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

5.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In this case, the veteran withdrew his appeal of entitlement 
to service connection for a lung disability and entitlement 
to service connection for bipolar disorder, at the April 2006 
travel Board hearing.  See 38 C.F.R. § 20.204.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal on 
these matters and the issues of entitlement to service 
connection for a lung disability and bipolar disorder are 
dismissed.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued in August 2003, 
October 2003, and February 2004.  The letters predated the 
June 2004 rating decision.  See id.  Collectively, the VCAA 
letters notified the veteran of what information and evidence 
is needed to reopen his service connection claims, and the 
evidence needed to substantiate the claims on the merits, as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA letters have 
clearly advised the veteran of the evidence necessary to 
substantiate his claims. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and an effective date as it pertains to his service 
connection claims.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite initial inadequate notice provided 
to the veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against reopening the claims, and 
entitlement to service connection for bilateral leg 
disability, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA and 
private medical records, and Social Security Administration 
(SSA) records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will 
be discussed in detail below, the Board finds that VA 
examinations are unnecessary and that there is sufficient 
competent evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4).

III.  New & material evidence issues

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claims was received in 
June 2003, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted, the veteran served in the reserves from January 
1982 to October 1989.  
In August 1991, the veteran filed a claim of service 
connection for sympathetic nerve dystrophy as a result of a 
September 1987 civilian industrial accident which he claimed 
was aggravated as a result of a June 1988 injury sustained 
during his reserve service.  He claimed that he sought 
treatment at the troop medical clinic, however, service 
medical records on file did not contain any documentation 
related to a June 1988 injury, or any injury sustained during 
his period of reserve service.  

In support of his claim, he submitted September 1989 and 
September 1991 private medical reports.  A September 1989 
private medical report prepared by Julio E. Salinas, M.D., 
F.A.C.S., references complaints of pain in the upper back, 
right shoulder, right side of the chest and right arm as a 
result of a September 1987 industrial injury.  Upon physical 
examination, the examiner opined that the veteran had an 
industrial back and shoulder injury with possible reflex 
sympathetic dystrophy.  A September 1991 private medical 
report prepared by Glen F. Auderman, M.D., reflects that on 
September 17, 1987, while employed in a civilian capacity, he 
slipped and fell injuring his rib cage region.  X-rays taken 
immediately after the accident revealed that the thoracic 
spine was normal.  He had a great deal of edema in the right 
intrascapular muscle group.  As of March 1988, he reported 
that his back pain was better.  Private medical records 
reflect that in June 1988, the veteran sought treating 
complaining that while at a reserve camp he had aggravated 
his back due to having to take a physical activity test.  He 
sought subsequent treatment on three occasions in July, 
August, and September 1988.  In October 1988, he was 
evaluated by Susan L. Hubbell, M.D., for upper back pain.  At 
this evaluation, he reported injuring himself a year ago when 
he was working on the assembly line and slipped on some wet 
areas on the floor.  He complained of tingling in his arms 
and legs.  He did not report any injury incurred during his 
period of reserve service.  Upon physical examination, Dr. 
Hubbell determined that there was no evidence of nerve 
compromise on examination, and there were no clinical 
findings to indicate reflex sympathetic dystrophy, however, 
this appeared to be developing into chronic pain.  Dr. 
Hubbell diagnosed thoracic strain with myofascial pain.  In 
December 1988, the veteran sought further treatment with Dr. 
Auderman for back and shoulder discomfort diagnosed as mid 
thoracic and right interscapular pulled muscles.  He 
underwent a CT of the head and EEG to fully evaluate possible 
intercranial lesion related to his trauma, however, such 
reports were normal.  In January 1989 he complained of 
continued discomfort, and sought subsequent care for his back 
and neck region in February and March 1989.  He reported some 
swelling and paresthesia in the right upper extremity.  He 
was referred to Dr. Hubbell for a nerve conduction velocity 
test to rule out sympathetic dystrophy.  The veteran returned 
to Dr. Auderman for follow-up treatment in April 1989 for 
discomfort and indicated that he was undergoing a medical 
evaluation for possible early discharge from service.  He 
continued to seek treatment on multiple occasions from May 
1989 until September 1991.  Dr. Auderman noted that testing 
had been somewhat inconclusive of a definite diagnosis with 
regard to the veteran's care.  

On a Report of Medical History completed by the veteran in 
September 1989 he reported the September 1987 industrial 
injury and stated that he was suffering from autonomic 
sympathetic dystrophy.  A September 1989 Report of Medical 
Examination reflects that the veteran was wearing a TENS unit 
and complained of spasticity, weakness, and limitation of 
motion in his right arm.  The veteran was deemed not 
qualified for retention.

In support of the veteran's initial claim, R.L., a fellow 
solider, submitted a lay statement in September 1991.  He 
referenced the veteran's September 1987 industrial injury and 
stated that in November 1987 when he re-entered his reserve 
unit there were no problems associated with this injury.  As 
a Medical Supply Specialist, the veteran's duties included 
lifting and moving of medical equipment, field gear and 
clothing.  His condition worsened after his assignment to the 
unit.  In June 1988, while at annual training camp he 
complained of injury, saw a doctor, and was placed on bed 
rest for 4 or 5 days.  In February and March 1989 his duties 
included erecting steel caging for the security of the units.  
During this period his injury was aggravated to the point 
where he could not perform his duties.  He was sent to the 
health clinic and placed on light duty.

The veteran also submitted a statement in support of his 
claim in September 1991.  He referenced having to lift and 
bend while working in the medical and unit supply, and also 
referenced erecting steel cages.  He claimed that during his 
period of reserve service he performed physical labor and 
hurt himself to the point where he had to be medically 
discharged.

The veteran underwent a VA examination in September 1991 and 
the examiner noted the veteran's complaints of spasms of the 
back and neck, and diagnosed questionable sympathetic 
dystrophy.  

The veteran's claim was denied in an April 1992 rating 
decision on the basis that a September 1991 VA examination 
showed questionable sympathetic dystrophy, and EMG and 
neurological tests were negative for any such condition, and 
the service medical records did not show aggravation of this 
condition during his period of reserve service.  The veteran 
did not file a notice of disagreement, thus the RO decision 
is final.  38 U.S.C.A. § 7105.  

In August 1997, the veteran filed a claim of service 
connection for "back and neck injury caused by an [September 
14, 1987] industrial accident and further aggravated [by] 
another accident while on reserve duty [in] April 1988."  In 
support of his claim, the veteran submitted private treatment 
records from Harold Fishbane, M.D., dated January 1995 to 
September 1997.  The veteran's claim was interpreted as a 
claim to reopen entitlement to service connection for 
sympathetic nerve dystrophy, and the RO determined that new 
and material evidence had not been received to reopen the 
claim.  The veteran did not file a notice of disagreement, 
thus the RO decision is final.  38 U.S.C.A. § 7105.  

In July 2001, the veteran filed a claim of service connection 
for chronic pain syndrome, sympathetic nerve dystrophy, and 
back disability.  In support of his claim to reopen, the 
veteran's SSA records were obtained.  Also on file was June 
2001 correspondence from Leo A. Escobedo, M.D., reflecting 
that the veteran had been treated for chronic low back and 
chronic neck pain.  In a May 2002 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for sympathetic nerve dystrophy, and denied on the 
merits entitlement to service connection for chronic pain 
syndrome and back disability.  The veteran did not file a 
notice of disagreement, thus the RO decision is final.  
38 U.S.C.A. § 7105.  

Pursuant to a June 2003 claim to reopen, a June 2004 rating 
decision denied entitlement to service connection for chronic 
pain syndrome, sympathetic nerve dystrophy of the right upper 
extremity, back disability, all on the basis that new and 
material evidence had not been received.  The RO also denied 
on the merits entitlement to service connection for a neck 
condition.  

Even if the RO determined that new and material evidence was 
received to reopen the claim, or that an entirely new claim 
was received, the Board is not bound by that determination 
and must nevertheless consider whether new and material 
evidence has been received.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Although the RO viewed the veteran's 
claim of service connection for a neck condition as an 
entirely new claim, based upon a review of the evidence of 
record, the Board finds that the August 1997 claim 
constituted a claim for a neck condition as a result of the 
September 1987 industrial accident and claimed aggravation 
during reserve service.  Such claim was viewed by the RO as a 
claim to reopen entitlement to service connection for 
sympathetic nerve dystrophy, and such claim was denied in 
December 1997 on the basis that new and material evidence had 
not been received.  As noted, such rating determination is 
final, as the veteran did not file a notice of disagreement.  
38 U.S.C.A. § 7105.  The veteran's claim of service 
connection for sympathetic nerve dystrophy was again denied 
in the May 2002 rating determination on the basis that new 
and material evidence had not been received.  In light of the 
fact that such claim for a neck condition has been the 
subject of a prior rating decision, the Board interprets the 
June 2003 as a claim to reopen entitlement to service 
connection for a neck condition, and will analyze the claim 
as such.

The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
RO determination in May 2002.  The Board's review of the 
evidence since the last final denial does not disclose any 
evidence which is material or which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
Because new and material evidence has not been submitted, the 
claims of service connection for chronic pain syndrome, 
sympathetic nerve dystrophy, back disability, and neck 
disability cannot be reopened.

In support of his June 2003 claim to reopen, VA outpatient 
treatment records dated from December 2002 to June 2004 have 
been obtained.  Such evidence, while new, does not offer any 
insight of an etiological relationship to any incident that 
may have occurred during his period of reserve service. 

The veteran and R.L. both testified at a hearing before the 
Board in April 2006.  While such testimony from the veteran 
and R.L. constitutes new evidence, such testimony does not 
offer any further evidence with regard to the veteran's claim 
that his chronic pain syndrome, sympathetic nerve dystrophy, 
back disability, and neck disability are as a result of in-
service aggravation of his September 1987 civilian injury.  
Specifically, R.L. testified that the veteran incurred injury 
when he was constructing steel cages as a reservist, and 
claimed that he sought treatment for injury.  Such testimony 
is essentially cumulative and redundant of his previous 
September 1991 lay statement submitted in support of the 
veteran's initial claim for compensation.  Likewise, the 
veteran's testimony is also cumulative and redundant with 
regard to the claimed in-service incident.  The veteran 
continues to claim that he sought in-service treatment upon 
being injured while constructing cages.  As detailed 
hereinabove, and as considered by the RO, service medical 
records are devoid of any such incident or complaints related 
to any such June incident.  The veteran claims that such 
injury occurred in either February or April 1988, however, he 
repeatedly sought private medical treatment following the 
September 1987 industrial accident, and he never reported 
injury incurred as a reservist.  His only complaint related 
to his service as a reservist was that he aggravated his back 
during a June 1988 physical activity test, but none of the 
physicians offered an opinion that his symptomatology was as 
a result of the June 1988 aggravation.  Moreover, he 
continued his service with the reserves for another year and 
the service and private medical records do not contain any 
complaints related to any injury or aggravation of his 
condition.  An examination performed in September 1989 upon 
his separation from the reserves reflects notations regarding 
the September 1987 injury, the veteran's report of having 
sympathetic nerve dystrophy, and objective findings of 
spasticity, weakness, and limitation of motion of the right 
arm, however, the examination report does not reflect that 
such condition was as a result of any incident that occurred 
while serving as a reservist.  It was not until September 
1989 that he was deemed not qualified for retention, and such 
determination was not made as a result of any incident that 
occurred as a reservist.

Overall, the evidence submitted since the May 2002 rating 
decision, while new, is not material and does not raise a 
reasonable possibility of substantiating the claims of 
service connection for chronic pain syndrome, sympathetic 
nerve dystrophy, back disability, and neck disability, and 
the evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claims.  For 
these reasons, the Board concludes that the veteran has not 
presented new and material evidence to reopen his claim of 
service connection for chronic pain syndrome, sympathetic 
nerve dystrophy, back disability, and neck disability.  38 
C.F.R. § 3.156(a).  Accordingly, the Board's analysis must 
end here, and the appeal is denied.  

IV.  Service connection issues

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran claims a bilateral leg disability manifested by 
loss of movement and feeling as a result of an in-service 
incident.  He claims that in July 1980, while he was working 
as an emergency room technician, a soldier was brought into 
custody who broke loose, grabbed the life pack defibrillator 
and zapped the veteran at 400 watts per second on the leg.  
He claims that he sought subsequent in-service treatment.  He 
claims that he still has marks on his legs, his legs swell 
and tingle, and he received a wheelchair due to this 
condition.

Service medical records do not reflect any notations with 
regard to the claimed in-service incident, nor do they 
reflect any complaints related to the legs.  An examination 
performed for separation purposes in October 1981 reflects 
that the veteran's lower extremities were clinically 
evaluated as normal.  A November 1983 Report of Medical 
Examination reflects that his lower extremities were 
clinically evaluated as normal.  

The Board has reviewed the entirety of the veteran's medical 
records from the late 1980s through June 2004.  The records 
do not reflect any treatment or diagnoses pertaining to the 
legs, nor do they reflect any complaints related to the legs, 
to include any residuals from being zapped with the 
defibrillator.  The lack of post-service medical evidence 
over 20 years since separation from service suggests that any 
such injury sustained in service was acute and transitory, 
and resolved without leaving any residual disability.  

A veteran's belief that he is entitled to some sort of 
benefit simply because he had a disease or injury while on 
active service is mistaken, as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of any claimed bilateral leg disability.  The record 
as it stands includes sufficient competent evidence to decide 
this issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In short, the preponderance of the evidence is against 
entitlement to service connection for bilateral leg 
disability.  It follows that there is not such an approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

With regard to the service connection for PTSD claim, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The veteran claims that he has PTSD which is related to his 
duties as a medical specialist during service, such as 
working with dead bodies, etc. 

The veteran has not undergone a VA PTSD examination.  
However, there is some competent evidence of record 
suggesting that the veteran may currently suffer from PTSD.  
In this regard, the record includes several VA clinical 
records dated in 2003 and 2004 which refer to treatment for 
PTSD.  However, even assuming for the sake of argument that 
the veteran does have PTSD all of these medical records 
attribute the PTSD to childhood abuse.  In fact, an October 
2003 record includes an impression by the examiner to the 
effect that the veteran's "childhood trauma is certainly 
likely to have produced PTSD."  Other psychiatric treatment 
records dated from the mid-1980's do not diagnose PTSD.  
However, these records include detailed accounts of childhood 
abuse.  The Board believes it significant the none of the 
treatment records appear to refer to any history of the 
inservice stressors claimed by the veteran.  

Under the circumstances, the Board believes that the 
preponderance of the evidence is against a finding that any 
current PTSD is related to the veteran's duties as a medical 
specialist.  To the contrary, the competent evidence of 
record attributes any PTSD to preservice events.  


ORDER

Entitlement to service connection for a lung disability is 
dismissed.  Entitlement to service connection for bipolar 
disorder is dismissed.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for sympathetic 
nerve dystrophy of the right upper extremity, chronic pain 
syndrome, back disability, and neck disability.  Entitlement 
to service connection for bilateral leg disability is not 
warranted.  Entitlement to service connection for PTSD is not 
warranted.  To this extent, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


